application of the law to those facts de novo. Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005).
                            First, appellant argues that his trial counsel were ineffective
                for failing to hire an expert to review the DNA evidence and for failing to
                have the DNA evidence retested.' We conclude that substantial evidence
                supports the district court's decision to deny this claim. At the evidentiary
                hearing, trial counsel testified that they had consulted with a forensic
                DNA expert before trial and had her review all of the DNA reports and
                evidence. Thus, appellant's claim that trial counsel failed to obtain an
                expert is belied by the record. Further, trial counsel testified that, based
                on the DNA expert's advice and determination that the testing procedures
                were done correctly and that appellant was the source of the three
                separate DNA samples, trial counsel decided not to retest the DNA. The
                district court determined that the decision not to retest the DNA was a
                reasonable trial strategy in light of the expert's opinion and the fact that
                the results of the retest could have been used against appellant at trial.
                The district court's factual findings are supported by substantial evidence,
                and appellant fails to address those factual findings or present any




                      'Appellant also asserts in a footnote that trial counsel should have
                "obtained reports that verified the chain of custody from California when
                [appellant's] DNA was taken and the reports from the lab that developed
                the DNA profile [and] submitted that profile to CODIS." He fails to
                support this claim with cogent argument or relevant legal authority, and
                thus we decline to consider it. Maresca v. State, 103 Nev. 669, 673, 748
                P.2d 3, 6 (1987).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                argument on appeal demonstrating that the district court erred in denying
                this claim. 2
                                Second, appellant argues that trial counsel was ineffective for
                failing to ensure that bench conferences were recorded. Appellant has
                failed to demonstrate that trial counsel's performance was deficient or that
                he was prejudiced. Trial counsel testified that the trial court always
                allowed him to make a record of any material issues discussed at
                unrecorded bench conferences. Appellant does not make any specific
                argument about any of the unrecorded bench conferences in this case but
                rather contends that the failure to record the bench conferences is
                prejudicial per se. Contrary to appellant's assertion, prejudice is not
                presumed when the district court fails to make a record of unrecorded
                conferences. Rather, appellant must demonstrate that "the record's
                missing portions are so significant that their absence precludes this court
                from conducting a meaningful review of the alleged errors that the
                appellant identified and the prejudicial effect of any error."      Preciado v.
                State, 130 Nev. , 318 P.3d 176, 178 (2014). Because appellant has



                      2 1n his reply brief, appellant argues that the district court erred by
                failing to find that trial counsel was ineffective for not hiring a second
                DNA expert to "vet" the first expert's opinion. His claim in his post-
                conviction petition was that counsel failed to consult a DNA expert; •he
                never presented to the district court the issue of whether trial counsel
                should have consulted two experts. Thus, we decline to consider this claim
                on appeal. See Davis v. State, 107 Nev. 600, 606, 817 P.2d 1169, 1173
                (1991), overruled on other grounds by Means v. State, 120 Nev. 1001, 1012-
                13, 103 P.3d 25, 33 (2004); see also Ford v. Warden, 111 Nev. . 872, 884, 901
                P.2d 123, 130 (1995) (stating that an appellant "cannot change [his] theory
                underlying an assignment of error on appeal").



SUPREME COURT
        OF
     NEVADA
                                                         3
10) 1947A
                    failed to make such a showing, we conclude that the district court did not
                    err in denying this claim.
                                Next, appellant challenges the district court's denial of his
                    Brady3 claim as procedurally barred under NRS 34.810(1)(b)(2). Appellant
                    argues that the district court erred in finding that he did not raise this
                    claim on direct appeal. We disagree. On direct appeal, appellant's claim
                    was that the district court abused its discretion in denying a motion for
                    mistrial because the State failed to disclose an expert's notes that were
                    used in her testimony in violation of Brady. See Henderson v. State,
                    Docket No. 52573 (Order of Affirmance, February 3, 2010). In his post-
                    conviction petition, appellant claimed that the State violated Brady by
                    failing to turn over information regarding the procedures used by the
                    California lab in obtaining and placing appellant's DNA into the CODIS
                    federal database. These are not the same claims. Moreover, appellant has
                    failed to demonstrate good cause or prejudice for his failure to raise the
                    Brady claim regarding the CODIS information on direct appeal. See NRS
                    34.810(1)(b); NRS 34.810(3); State v. Huebler, 128 Nev. „ 275 P.3d
                    91, 95 (2012). Thus, we conclude that the district court did not err in
                    denying the Brady claim as procedurally barred.
                                Next, appellant claims• that the district court abused its
                    discretion by denying his motion for additional funds to secure a forensic
                    DNA expert during the post-conviction proceedings. Appellant failed to
                    provide this court with a copy of his motion or the transcript of the hearing
                    on the motion. Therefore, he has failed to demonstrate that the district


                          3Brady   v. Maryland, 373 U.S. 83 (1963).


SUPREME COURT
       OF
    NEVADA
                                                          4
(0) 1907A 001e(09
                court abused its discretion in denying the motion.     See State v. Eighth
                Judicial Dist. Court, 100 Nev. 90, 102, 677 P.2d 1044, 1052 (1984)
                (presuming the propriety of district court actions in the absence of a
                showing of error); Greene v. State, 96 Nev. 555, 558, 612 P.2d 686, 688
                (1980) ("The burden to make a proper appellate record rests on
                appellant."). To the extent that appellant contends that the district court
                was required to grant his motion for funds once post-conviction counsel
                was appointed to represent him, appellant is mistaken. It is within the
                district court's discretion to authorize expenses related to investigative
                services. Kirksey v. State, 112 Nev. 980, 1003, 923 P.2d 1102, 1117 (1996).
                            Appellant also contends that the district court erred during
                the evidentiary hearing by disclosing a prior witness's testimony to a
                testifying witness. Appellant argues that this amounted to a violation of
                the exclusionary rule for witnesses, which carries a presumption of
                prejudice. We disagree. During the evidentiary hearing, trial counsel
                Norm Reed testified that there was enough DNA evidence to retest but
                that he and trial counsel Violet Radosta decided not to have the DNA
                retested because their DNA expert advised against it and the results from
                retesting could have been used against appellant at trial Ms. Radosta
                was then called to testify and stated that they did not retest the DNA
                evidence because there was no sample left to retest. The district court
                questioned Ms. Radosta about this statement and told her that Mr. Reed
                had testified that there was DNA evidence available for retesting. The
                district court inquired further into the record, determined that there was
                in fact DNA evidence available for retesting, and allowed Ms. Radosta to
                opine that she did not retest it based on the expert's advice. We conclude
                that the district court's inquiry into a factual matter did not violate the

SUPREME COURT
        OF
     NEVADA
                                                     5
(0) I94Th
                  exclusionary rule. Given that the purpose of an evidentiary hearing is to
                  resolve questions of fact, it was not inappropriate for the district court to
                  inquire into discrepancies in Mr. Reed's and Ms. Radosta's testimony and
                  clarify the record. Further, appellant failed to object below.
                              For the foregoing reasons, we conclude that the district court
                  did not err in denying the petition, and we
                              ORDER the judgment of the district court AFFIRMED.




                                                                                      J.
                                                      Hardesty



                                                      Douglas
                                                             TD117A                   J.



                                                                                      J.




                  cc:   Hon. Abbi Silver, District Judge
                        Law Office of Julian Gregory, L.L.C.
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                         6
(0) 1947A (9040